Case 1:20-cv-24085-BB Document 22 Entered on FLSD Docket 11/13/2020 Page 1 of 3




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                          Case No. 1:20-cv-24085-BLOOM/Otazo-Reyes


 JOE NATHAN PYATT, JR,

         Plaintiff,

 v.

 FLORIDA INTERNATIONAL UNIVERSITY
 BOARD OF TRUSTEES, et al.,

       Defendants.
 _________________________________________/

                                               ORDER

         THIS CAUSE is before the Court upon a sua sponte review of the record. On October 6,

 2020, pro se Plaintiff filed a Motion for Miscellaneous Relief, ECF No. [4] (“Motion”), seeking

 permission to file pleadings and motions electronically via CM/ECF rather than in person. On

 October 7, 2020, the Court entered an Omnibus Order, ECF No. [7] (“Order”), granting the Motion

 along with Plaintiff’s motion to proceed in forma pauperis.

         Rule 5(d)(3)(B), Fed. R. Civ. P., provides that pro se litigants “may file electronically only

 if allowed by court order or by local rule” and “may be required to file electronically only by court

 order, or by a local rule that includes reasonable exceptions.” Southern District of Florida Local

 Rule 5.1(b), moreover, states that pro se parties are exempted from the service and filing of

 documents via CM/ECF “pursuant to Section 2C of the CM/ECF Administrative Procedures.”

 That section, in turn, directs that

         Pro se litigants will not be permitted to register as Users at this time and must file
         their documents in the conventional manner, unless otherwise allowed by court
         order or by local rule. Pro se litigants may access the electronic record at the public
         counter in the Clerk’s Office in all divisions or through PACER. Pro se litigants
Case 1:20-cv-24085-BB Document 22 Entered on FLSD Docket 11/13/2020 Page 2 of 3

                                                    Case No. 1:20-cv-24085-BLOOM/Otazo-Reyes


        will be served and noticed by U.S. mail or in person (or, if agreed, by email), unless
        there is consent to receive notices electronically as indicated below.

 Id. (emphasis added).

        The Court has been advised that the NextGen system is not updated to allow pro se filings.

 Although efforts are underway to allow pro se filings through CM/ECF, the system does not permit

 pro se parties to electronically file court documents with the Clerk’s office at this time. Against

 this backdrop, the Court recognizes that Plaintiff previously purchased a new laptop so that he

 could file documents remotely, see ECF No. [4] at 2, and it is sympathetic to burdens attendant to

 his present inability to file documents electronically. However, until such time as the Clerk’s office

 can process pro se electronic filings, Plaintiff must file documents through the conventional

 method.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

    1. The Order, ECF No. [6], is VACATED IN PART as to its ruling related to the Motion,

        ECF No. [4]. The Order as it relates to Plaintiff’s IFP Motion, ECF No. [3], stands.

    2. The Motion, ECF No. [4], is DENIED.

        DONE AND ORDERED in Chambers at Miami, Florida, on November 12, 2020.




                                                          _________________________________
                                                          BETH BLOOM
                                                          UNITED STATES DISTRICT JUDGE

 Copies to:

 Counsel of Record

 Joe Nathan Pyatt, Jr.
 7840 Harding ave
 Apt. 6



                                                   2
Case 1:20-cv-24085-BB Document 22 Entered on FLSD Docket 11/13/2020 Page 3 of 3

                                       Case No. 1:20-cv-24085-BLOOM/Otazo-Reyes


 Miami Beach, FL 33141
 Email: Joe.nathan.pyattjr@gmail.com




                                       3
